Ray, O. «J.,
dissenting.—I am unable to concur in the opinion of the court, that in a case where a person is *136charged with a felony, and is on bail,- and it appears by the record of the Court of Common Pleas that in the identical case, the defendant so charged, before indictment, voluntarily, in person, appeared in court and submitted to the jurisdiction, it is still required that the information, should aver these facts, to show the jurisdiction of the court, and that on the trial there should be introduced in evidence to the jury the record entry of such submission. In my opinion, the statute giving the Court of Common Pleas jurisdiction upon a voluntary submission, in person, authorizes an entry of record of such submission, and thereupon the court acquires jurisdiction of the person and the offense. The entry is a part of the record in the case, and the comt is bound to take notice of its own record, and that record need not be pleaded or proved before the jury. If the record be false, it must be corrected on motion, but it cannot be questioned upon the trial. It seems clear to me, that after such submission to the jurisdiction, the court'has the power to require the district attorney to proceed with the case, in the discharge of his duty. This could not be, unless the court had acquired jurisdiction of the case.
A. Ellison, for appellant.
2). E. Williamson, Attorney General, for the State, v •